1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                              Case No.: 18-cv-00731-BTM-WVG
      AMERICAN AIRLINES, INC.,
12
                                 Petitioner,    ORDER DENYING MOTION TO
13                                              STAY JUDGMENT
      v.
14
                                                [ECF No. 23]
      ROBERT STEVEN MAWHINNEY,
15
                              Respondent.
16
17
18
19         Before the Court is Respondent Robert Steven Mawhinney’s request for
20   leave to move for a stay of the Court’s Order and Judgment (ECF Nos. 18, 19)
21   pending Respondent’s appeal before the Ninth Circuit. (ECF No. 23). For
22   reasons set forth below, the Court DENIES the Motion.
23         In determining whether to issue a stay of a judgment pending appeal,
24   relevant factors include: (1) whether the stay applicant has made a strong
25   showing that he is likely to succeed on the merits; (2) whether the applicant will
26   be irreparably injured absent a stay; (3) whether issuance of the stay will
27   substantially injure the other parties interested in the proceeding; and (4) where
28   the public interest lies.” Hilton v. Braunskill, 481 U.S. 770, 776 (1987).

                                               1
                                                                        18-cv-00731-BTM-WVG
1          The Court concludes Respondent is unlikely to succeed on the merits of his
2    appeal, and there is no just reason to stay the Court’s judgment confirming the
3    arbitration award. The Ninth Circuit previously held that the claims between
4    Mawhinney and American were properly subject to arbitration. See American
5    Airlines, Inc. v. Mawhinney, 904 F.3d 1114 (9th Cir. 2018). The Ninth Circuit
6    denied Mawhinney’s petition for rehearing en banc, and the U.S. Supreme Court
7    denied Mawhinney’s petition for a writ of certiorari. See American Airlines, Inc. v.
8    Mawhinney, No. 16-55006 (9th Cir. Nov. 5, 2018); Mawhinney v. American
9    Airlines, Inc., No. 18-1032 2019 WL 485453 (Mem) (U.S. Apr. 1, 2019). The
10   Court confirmed the arbitration award and closed the case, effectively leaving no
11   proceeding or other action to “stay.” (ECF Nos. 18, 19). Respondent is unlikely
12   to succeed on the merits, and the remaining factors all weigh against granting the
13   stay of the Court’s judgment. Respondent’s Motion is accordingly DENIED.
14         IT IS SO ORDERED.
15   Dated: May 28, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                       18-cv-00731-BTM-WVG
